Name: Commission Regulation (EEC) No 2946/86 of 24 September 1986 amending for the tenth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 275/8 Official Journal of the European Communities 26. 9 . 86 COMMISSION REGULATION (EEC) No 2946/86 of 24 September 1986 amending for the tenth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (') as last amended by Regulation (EEC) No 2055/84 (2), and in particular Articles 3 and 4 thereof, Article 1 Regulation (EEC) No 3035/79 is hereby amended as follows : 1 . The following Article 6a shall be inserted : 'Article 6a The States listed in Annex II shall send the Commis ­ sion of the European Communities specimens of the stamps used by their issuing authorities and where approrpiate their authorized agents . The Commission shall forward this information to the customs authori ­ ties of the Member States.' 2 . Article 8 (2) shall be replaced by : '2 . In the case of tobacco referred to in Article 1 originating in countries which benefit from the generalized system of preferences but are not listed in Annex II , the certificate may be replaced, until 31 December 1987, by a certificate of origin type A, including the attestation of authenticity.' 3 . Annex II shall be replaced by the Annex to this Regu ­ lation . Whereas in the case of tobacco having the characteristics indicated in the text of subheading 24.01 A of the Common Customs Tariff, originating in countries or terri ­ tories benefitting from the generalized system of prefer ­ ences, transitional measures allowing the certificate of authenticity to be replaced by a certificate of origin type A, including an attestation of authenticity, were laid down by Article 8 (2) of Commission Regulation (EEC) No 3035/79 (3} as last amended by Regulation (EEC) No 3492/85 (4) ; whereas certain countries subsequently informed the Commission of the names of their official bodies authorized to issue certificates of authenticity ; whereas those bodies should be included in Annex II to Regulation (EEC) No 3035/79 ; Whereas for the other GSP countries it is appropriate to extend from 31 December 1986 to 31 December 1987 the validity of the provisions laid down in Article 8 (2) so as to allow them to be included in Annex II if they so request ; Whereas appropriate amendments should therefore "be made to that Regulation ; Article 2 This Regulation shall enter into force on 1 January 1987 . However, for tobacco referred to in Article 1 of Regula ­ tion (EEC) No 3035/79 originating in a country listed in the Annex to the present Regulation , with the exception of the United States of America and Canada, and despatched from that country before 1 January 1987, the provisions in force before that date shall continue to apply. (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2 OJ No L 191 , 19 . 7. 1984, p. 1 . (3) OJ No L 341 , 31 . 12 . 1979, p . 26 . 4 OJ No L 334, 12. 12 . 1985, p . 12. 26 . 9 . 86 Official Journal of the European Communities No L 275/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1986 . For the Commission COCKFIELD Vice-President No L 275/ 10 Official Journal of the European Communities 26. 9 . 86 ANNEX 'ANNEX II \ Issuing authority Exporting country Name Place where established(main office) 1 2 3 United States of America Tobacco Association of United States or its authorized agents (') Raleigh, North Carolina Canada Directorate General Food Production and Inspection, Agriculture Branch, Canada or its authorized agents (') Direction generale de la production et de l' inspection , Section Agriculture Canada or its authorized agents (') Ottawa Argentina Camara de Tabaco de Jujuy or its authorized agents (') San Salvador de Jujuy Bangladesh Tobacco Development Board or its authorized agents (') Dacca Brazil Carteira de Comercio Exterior do Banco do Brasil or its authorized agents (') Rio de Janeiro China Shanghai Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Shanghai Shandong Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Qingdao Hubei Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Hankou Guangdong Import and Export Commodity Inspec ­ tion Bureau of the People's Republic of China or its authorized agents (') Guangzhou Liaoning Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Dalian Yunnan Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Kunming Shenzhen Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Shenzhen Hainan Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Hainan Colombia Superintendencia de Industria y Comercio  Division de Control de Normas y Calidades or its authorized agents (') Bogota Guatemala Direccion de Comercio Interior y Exterior del Minis ­ terio de Economia or its authorized agents (') Guatemala City India Tobacco Board or its authorized agents (') Guntur 26. 9 . 86 Official Journal of the European Communities No L 275/ 11 Issuing authority Exporting country Name Place where established (main office) 1 2 3 Indonesia Lembaga Tembakau or its authorized agents (') :  Lembaga Tembakau Sumatra Utara Medan  Lembaga Tembakau Jawa Tengah Sala  Lembaga Tembakau Jawa Timur I Surabuya  Lembaga Tembakau Jawa Timur II Jembery Mexico Secretaria de Comercio or its authorized agents (') Mexico City Philippines Philippine Virginia Tobacco Administration or its authorized agents (') Quezon City South Korea Office of Monopoly, Republic of Korea or its autho ­ rized agents (') Seoul Sri Lanka Department of Commerce or its authorized agents (') Colombo Thailand Ministry of Commerce or its authorized agents (') Bangkok Yugoslavia Institut za Duvan or its authorized agents (') Belgrade (') When the office of an 'authorized agent is in a place other than that given in column 3 as the place where the main office of the relevant issuing authority is established, the State concerned shall send the name and address of this authorized agent to the Commission of the European Communities, which shall inform the customs authorities of the Member States thereof.'